In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Jonas, J.), dated November 19, 2003, as denied his motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the plaintiffs motion for summary judgment as there is a triable issue of fact, inter aha, as to whether the defendants Richard Nappi and Gerry Nappi can be held personally liable for the transactions at issue. Ritter, J.P., H. Miller, Schmidt, Crane and Skelos, JJ., concur.